DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 6-10, 13, 14, 16, 19 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6-10, 13, 14, 16, 19 and 20 of copending Application No. 16/266,755 (version of claims dated 10/06/22). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1, 3, 6-10, 13, 14, 16, 19 and 20, which are not explicitly recited in the combination of claims 1, 3, 6-10, 13, 14, 16, 19 and 20, would have been obvious to one of ordinary skill in the art and/or would have been interpreted equivalent to those limitations recited in the Patent as seen to one of ordinary skill in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The following is a claim comparison of claim 1 of the instant application and claims 1 and 3 of copending Application No. 16/266,755:
Application No. 16/266,761– Claim 1
Application No. 16/266,755– Claim 1
A computer-implemented training method for an L2 non-expansive neural network, the method comprising:
A computer-implemented training method for an L2 non-expansive neural network, the method comprising:
training the L2 non-expansive neural network via a multi-sided ReLU as a non-linear function.
training the L2 non-expansive neural network including:


The method of claim 1, further comprising training the neural network including using two-sided ReLU as a non-linear function, wherein the non-linear function of the two-sided ReLU comprises a non-expansive and monotonically increasing scalar function. (claim 3)


	Although not identical, claim 1 of the instant application is not patentably distinct from the combination of copending application claims 1 & 3. One of ordinary skill in the art would surely identify and equate the limitations of the instant application to at least claims 1 and 3 of the copending application.  It seems that claim 1 of the instant application is simply an obvious variant thereof of the combination of claims 1 & 3 of the copending application and thus the instant application claim 1 is not patentably distinct therefrom.
	Claim 3 of the instant application can be found basically word-for-word in copending claim 3.
Claim 6 of the instant application can be found basically word-for-word in the combination of copending claims 1 & 6.
Claim 7 of the instant application can be found basically word-for-word in copending claim 7.
The following is a claim comparison of claim 8 of the instant application and claims 8 and 10 of copending Application No. 16/266,755:
Application No. 16/266,761– Claim 8
Application No. 16/266,755– Claim 8
A computer program product for training an L2 non-expansive neural network, the computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform:
A computer program product for training an L2 non-expansive neural network, the computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform:
training the L2 non-expansive neural network via a multi-sided ReLU as a non-linear function.
training the L2 non-expansive neural network including:

The computer program product of claim 8, further comprising training the neural network including using two-sided ReLU as a non-linear function, wherein the non-linear function of the two-sided ReLU comprises a non-expansive and monotonically increasing scalar function. (claim 10)


	Although not identical, claim 8 of the instant application is not patentably distinct from the combination of copending application claims 8 and 10. One of ordinary skill in the art would surely identify and equate the limitations of the instant application to at least claims 8 and 10 of the copending application.  In other words, it seems that claim 8 of the instant application is simply an obvious variant thereof of the combination of claims 8 and 10 of the copending application and thus the instant application claim 8 is not patentably distinct therefrom.
Claim 9 of the instant application can be found basically word-for-word in copending claim 9.
Claim 10 of the instant application can be found basically word-for-word in copending claim 10.
Claim 13 of the instant application can be found basically word-for-word in copending claim 13.
The following is a claim comparison of claim 14 of the instant application and claims 14 and 16 of copending Application No. 16/266,755:
Application No. 16/266,761– Claim 14
Application No. 16/266,755– Claim 14
A training system for an L2 non-expansive neural network, the system comprising:
A training system for an L2 non-expansive neural network, the system comprising:
a processor; and
a processor; and
a memory, the memory storing instructions to cause the processor to perform:
a memory, the memory storing instructions to cause the processor to perform:
training the L2 non-expansive neural network via a multi-sided ReLU as a non-linear function.
training a neural network including:

The system of claim 14, further comprising training the neural network including using two-sided ReLU as a non-linear function, wherein the non-linear function of the two-sided ReLU comprises a non-expansive and monotonically increasing scalar function. (claim 16)


	Although not identical, claim 14 of the instant application is not patentably distinct from the combination of copending application claims 14 and 16. One of ordinary skill in the art would surely identify and equate the limitations of the instant application to at least claims 14 and 16 of the copending application.  It seems that claim 14 of the instant application is simply an obvious variant thereof of the combination of claims 14 and 16 of the copending application and thus the instant application claim 14 is not patentably distinct therefrom.
Claim 16 of the instant application can be found basically word-for-word in copending claim 16.
Claim 19 of the instant application can be found basically word-for-word in copending claim 19.
Claim 20 of the instant application can be found basically word-for-word in copending claim 20.

Allowable Subject Matter
Claims 2, 4-5, 11, 12, 15, 17 and 18 are objected to as being dependent upon a rejected base claim.

Response to Arguments
Applicant’s arguments, see page 6 of Applicant’s Remarks, filed 10/07/22, with respect to the objection of claim 6 have been fully considered and are persuasive.  The objection of claim 6 has been withdrawn since amendments remedy the previous issues.
Applicant's arguments filed 10/07/22 have been fully considered but they are not persuasive.
In reference to the double patenting rejection of claims 1, 3, 6-10, 13, 14, 16, 19 and 20, Applicant argues that the claimed “multi-sided” is different than “two-sided” such that they are patentably distinct from one another thus the double patenting rejection should be withdrawn (see page 6 of Applicant’s Remarks).  In response, the Examiner disagrees.  Firstly, the Examiner, taking claim 1 of the instant application as an example, claims “training…via a multi-sided ReLU…” while co-pending application no. 16/266,755 claim 3 recites, “training…using a two-sided ReLU…” (claim 3 depending upon claim 1).  Clearly, the two terms are different in the fact that “multi-sided” could signify two or more while the “two-sided” signifies exactly two.  However, the term multi-sided itself encompasses “two” thus the co-pending claim’s “two-sided” is at least inherently included therein.  Further, as per the double patenting rejection, the Examiner has conducted an obviousness-type double patenting rejection making the statement that such configurations are simply obvious variants thereof that is, “multi-sided ReLU” is an obvious variant of a “two-sided ReLU.”  In other words, in its most general sense, “multi” includes 2, 3, 4, 5…etc. “sides” this inherently therefore “covers” “two” sided of the co-pending claims and thus, the double patenting rejection is warranted.  For at least these reasons, the Examiner deems the rejection as just.  Lastly, Examiner states the rejection can simply be overcome by the filing of a terminal disclaimer which itself can be filed electronically.  Such a filing would place the application in condition for allowance since no other issues remain in the application.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.

/Antonio A Caschera/
Primary Examiner, Art Unit 2612
12/13/22